Order entered April 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00160-CV
                               No. 05-21-00175-CV

  IN RE BRIDGET PARSON AKA BRIDGET BROWN PARSON, Relator

    BRIDGET PARSON AKA BRIDGET BROWN PARSON, Appellant

                                        V.

                            BECKY COLE, Appellee


      Original Proceeding and Appeal from County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-15-01563-B

                                     ORDER

      Before the Court is appellant’s March 29, 2021 “notice to the Court to

correct the style of the case that accurately reflects the parties and correct names

and related cases as shown on the docket sheet.” We DENY the motion. See TEX.

R. APP. P. 3.1 (defining appellant and appellee), 52.1 (specifying caption for
original appellate proceeding); Hodde v. Susan, 58 Tex. 389, 393 (Tex. 1883)

(defining “party to an action”).


                                        /s/   ROBERT D. BURNS, III
                                              CHIEF JUSTICE